Citation Nr: 0842963	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chondromalacia of the left knee, currently rated as 
10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected arthritis of the left knee, currently rated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the RO.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO in September 2006.  

This case was previously remanded for development in August 
2007 and has been returned to the Board for the purpose of 
appellate review.  


FINDING OF FACT

The service-connected left knee disability picture currently 
is shown to be manifested by complaints of pain, instability 
and crepitus and findings of patellar chondromalacia and 
degenerative joint disease with cartilage damage, but is not 
productive of a compensable limitation of flexion or 
extension or more than slight instability or recurrent 
subluxation.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected chondromalacia 
of the left knee on the basis of recurrent subluxation or 
instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5257 
(2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected arthritis of the 
left knee on the basis of limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5010-5003, 5260, 5261 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Appropriate medical 
examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters in September 2004, September 2005, August 2007 and 
July 2008 provided pertinent notice and development 
information.  

Although all the notices were not sent until after the 
initial rating denying the claims, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the veteran has demonstrated actual knowledge 
of the provisions, in particular, by his complaints noted at 
VA examinations, so additional notice or development is not 
necessary.  Further, the veteran is represented by a 
certified group that knows the evidence needed to support a 
claim.  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims have been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record includes statements of the veteran, his service 
treatment record, his private medical reports, and the 
reports of VA examination that were conducted in September 
2004, October 2005 and April 2008.  


Increased rating 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.  


Entitlement to a higher evaluation for left knee 
chondromalacia

Based on inservice treatment, service connection was granted 
for left knee injury in a March 1971 rating action.  A 10 
percent disability was assigned.  In a May 2001 rating 
action, a separate disability evaluation was granted for 
post-traumatic arthritis of the left knee, effective in April 
2001.  

The service-connected left knee disability currently is rated 
under Diagnostic Codes 5257.  Knee impairment with recurrent 
subluxation and lateral instability is rated 20 percent when 
moderate and 30 percent when severe.  The 10 percent rating 
is for slight knee subluxation and lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Reconciling the various reports, the veteran's complaints 
include those of pain, instability, stiffness, catching, 
popping and problems navigating stairs.  However, on review, 
the Board finds that the recorded findings show no more than 
slight knee impairment due to recurrent subluxation or 
instability.  

As noted, under Diagnostic Code 5257, moderate recurrent 
subluxation or lateral instability is indicative of a 20 
percent disability evaluation.  

The September 2004 VA examination report noted positive signs 
of anterior instability with a grade 2-A Lachman's test.  
There was a positive patellar grind test.  The radiographs 
revealed chondrocalcinosis.  

The VA examinations in October 2005 and April 2008 noted 
similar results.  An October 2006 private magnetic resonance 
imaging (MRI) noted a horizontal tear through the posterior 
horn and body of the lateral meniscus; a small undersurface 
tear at the junction of the posterior horn and body of the 
medial meniscus; and mild patellar tilt with mild 
chondromalacia patella.  

The VA examiners indicated that there was no evidence of 
locking or subluxation.  Further, at VA examination in April 
2008, the left knee was stable to the Lachman's and drawer 
tests.  It was not shown that the disability caused 
significant impairment in his gait.  The veteran had not 
described any difficulty in walking.  

The veteran's private physician noted in October 2005 that 
the left knee "[gave] out sometimes" and that he had a 
mildly antalgic gait on the left.  There was mild effusion, 
but the private examiner identified no instability at that 
time.  The subsequent MRI study performed in October 2006 
showed that the ligaments were intact.  

Significantly, the VA examiner in October 2005 described the 
left knee impairment as mild.  As such, without competent 
evidence showing recurrent subluxation or instability of 
moderate severity or worse, an increased rating is not 
warranted for the service-connected left knee disability 
under the provisions of Diagnostic Code 5257.  



Entitlement to a higher evaluation for left knee arthritis 

The October 2005 VA X-ray study revealed degenerative joint 
disease (DJD) with calcification of the medial meniscus.  As 
noted, the demonstrated arthritis and any instability of the 
knees may be rated separately; the RO in a May 2001 rating 
action assigned a separate 10 percent rating for post 
traumatic arthritis of the left knee.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  38 C.F.R. §  4.71a 
including Diagnostic Code 5003.  

Limitation of extension of the leg to 5 degrees is rated at 
no percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a including Diagnostic 
Code 5261.  

Limitation of flexion of a leg to 60 degrees is rated at no 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5260.  

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.  

Even with consideration of the veteran's complaints of pain, 
an increased rating based on limitation of flexion or 
extension of the left knee is not assignable in this case.  
The clinical findings do not document that any actual 
restriction of flexion of the left knee to less than 130 
degrees.  His extension was also noted to be full.  

While the veteran's private doctor noted that the left knee 
lacked 5 degrees of full extension, he was noted to be able 
to straight it completely.  

The left knee range of motion findings reported at the VA 
examinations conducted in September 2004, October 2005 and 
April 2008 were those of 0 to 135 degrees, 0 to 130 degrees 
and 0 to 140 degrees, respectively.  

The Board has considered any pain-related functional 
impairment as set forth in the DeLuca case.  The VA examiner 
opined that the left knee motion would be limited by 10 
percent.  However, the VA examiner in October 2005 indicated 
that there was no loss of motion on repetitive testing.  

Furthermore, neither examination noted any weakness, 
deformity or impairment in his gait.  At the VA examination 
in April 2008, the examiner reported that the veteran could 
fully extend and flex his knee without pain.  He added that 
there was no additional limitation caused by repetitive 
motion.  

Taking into consideration both the VA findings and the 
private physician's remarks concerning the veteran's overall 
limitations, the Board finds that a higher rating based on 
functional loss due to pain is not assignable because a 
restriction of extension to 10 degrees or flexion to 60 
degrees is not established.  

The Board has also considered additional diagnostic codes.  
While there are other diagnostic codes that provide for 
higher ratings, the manifestations of ankylosis or impairment 
of the tibia or fibula are not shown.  

The recent MRI study showed some damage or injury to the 
cartilage in the left knee, but the assignment of a separate 
rating under Diagnostic Codes 5259 or a separate or higher 
rating under Diagnostic Code 5259 would be prohibited by the 
provisions of 38 C.F.R. § 4.14.  

Either approach would involve the rating of the overall 
service-connected disability using the same manifestations 
already addressed by the separate evaluations currently 
assigned for left knee joint degeneration manifested by 
arthritis on the basis of resulting functional loss and 
stability of the joint.  



ORDER

An evaluation in excess of 10 percent for the service-
connected chondromalacia of the left knee on the basis of 
recurrent subluxation and instability is denied.  

An evaluation in excess of 10 percent for the service-
connected arthritis of the left knee on the basis of 
limitation of motion is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


